After a hearing had before the Industrial Commission of Utah on application for compensation by the applicant, Glen *Page 359 
Spencer, an order was made and entered denying compensation. On review in this court, the order of the Industrial Commission was annulled and the cause remanded. Spencer v. IndustrialCommission, 87 U. 336, 40 P.2d 188. Thereafter a rehearing was granted on application of the Industrial Commission of Utah. The case has been further examined after the filing of additional briefs and the hearing of oral arguments by attorneys for the respective parties. We concluded the opinion heretofore rendered and published should stand as the opinion of the court in this case. The cause is remanded to the Industrial Commission for further proceedings in harmony with the court's decision heretofore rendered.